FILED
                            NOT FOR PUBLICATION                             JUL 29 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



IRENE THOMAS,                                    No. 08-17611

              Plaintiff - Appellant,             D.C. No. 3:07-cv-06059-WHA

  v.
                                                 MEMORANDUM *
MICHAEL J. ASTRUE, Commissioner of
Social Security of the United States of
America,

              Defendant - Appellee.



                    Appeal from the United States District Court
                      for the Northern District of California
                    William H. Alsup, District Judge, Presiding

                             Submitted April 16, 2010 **
                              San Francisco, California

Before: TASHIMA and THOMAS, Circuit Judges, and STAFFORD, Senior
District Judge.***



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
             The Honorable William Stafford, Senior United States District Judge
for the Northern District of Florida, sitting by designation.
      Irene Thomas appeals the district court’s adverse summary judgment

upholding the Commissioner of Social Security’s denial of her application for

disability benefits under Title II of the Social Security Act. We have jurisdiction

pursuant to 28 U.S.C. § 1291 and 42 U.S.C. § 405(g), and we affirm the district

court’s order.

      A district court’s order affirming denial of benefits is reviewed de novo.

Vasquez v. Astrue, 572 F.3d 586, 590 (9th Cir. 2009). We must uphold the

Commissioner's decision to deny benefits unless it is based on legal error or is not

supported by substantial evidence. Id. at 591. Because the factual and procedural

background is familiar to the parties, we do not recount it here.

      In her application, Thomas alleged disability due to bilateral carpal tunnel

syndrome, wrist tendinitis, de Quervain’s tenosynovitis, and bilateral medical

epicondylitis. At Step 5 of the sequential evaluation process, the administrate law

judge (“ALJ”) found that Thomas could perform a significant number of jobs

existing in the national and regional economies and was, therefore, not disabled

within the meaning of the Act. We conclude that the ALJ’s decision was

supported by substantial evidence and was not based on legal error. Indeed, even if

we were to assume—for the sake of argument—that Thomas’s claims of error have




                                          2
merit, we would nonetheless conclude that the record supports the Commissioner’s

decision to deny benefits.

      AFFIRMED.




                                        3